Citation Nr: 1723961	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  11-25 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Entitlement to service connection for knots, to include on the back, face, and head, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for cysts, to include on the head, face, and buttocks, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the issues on appeal certified by the RO included entitlement to service connection for cysts on the buttocks and knots on the back.  In the January 2010 Notice of Disagreement, however, the Veteran reported that since service, he developed cysts and knots on various parts of his body, head, face, and buttocks.  In light of the Veteran's contentions, the Board has recharacterized the issue more broadly in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  The Veteran is not prejudiced by the recharacterization of the issues, as the matters are being remanded for additional evidentiary development with subsequent reconsideration by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board observes that in the Veteran's April 2016 substantive appeal, he requested a hearing before a Veterans Law Judge.  However, in correspondence received in May 2016, he withdrew his request for a hearing.

Additionally, in June 2016, following the issuance of the Statement of the Case, the Veteran testified before a Decision Review Officer at a hearing at the RO.  A Supplemental Statement of the Case was not thereafter issued and the Veteran has not waived initial RO review of the evidence obtained as a result of, and since, that hearing.  However, as the claims on appeal are being remanded, the Veteran in not prejudiced in this regard.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for knots and cysts.  He contends that the conditions have persisted since separation from active service.  See January 2010 Notice of Disagreement.  He also contends that the conditions are due to exposure to Agent Orange during service in Vietnam.  The Board notes that the Veteran's service personnel records reflect service in the Republic of Vietnam during the Vietnam era, for purposes of presumptive exposure to an herbicide agent.  

In addition, service treatment records demonstrate that the Veteran was treated for a facial sebaceous cyst.  Post-service medical records also demonstrate treatment for cysts.  Notably, VA clinical records showing a diagnosis of perianal hidradenitis have been associated with the claims file.  The Veteran asserts, in part, that the perianal hidradenitis is related to the cyst treated during and after military service.  

In light of the evidence of record and the contentions raised by the appellant, the Board finds that a VA medical examination is necessary to determine the nature and etiology of the appellant's current peripheral neuropathy.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (20146); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

With regard to the claim of service connection for knots, the Board observes that service treatment records reveal treatment for a knot on the right leg in May 1968.  Notwithstanding, the current medical evidence of record does not show a knot on the Veteran's back.  However, in testimony during the July 2016 Decision Review Office hearing, the appellant reported that there was a "big old cyst" on his back.  As the Veteran's testimony suggests that a current disability is present, a VA examination should be provided on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his cysts and knots.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.

After examining the Veteran and reviewing the record, the examiner should indicate whether a disability manifested by cysts and/or knots has been present at any time since December 2008.  Thereafter, he or she should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any disability manifested by cysts or knots was incurred in service or is otherwise causally related to the Veteran's active service or any incident therein, including treatment for a knot on the right leg and a facial sebaceous cyst and/or legally presumed exposure to Agent Orange.  

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

In rendering the opinion, the examiner must discuss service treatment records noting treatment for sebaceous cysts and knots during service, and the relationship, if any, to any current knots or cysts found on examination or at any time since the filing of the claim in December 2008.

2.  After undertaking any development deemed necessary, readjudicate the issues on appeal, considering all the evidence of record.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




